Citation Nr: 1129142	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-31 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from October 28, 1953 to March 9, 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the VA special claims processing unit in Cleveland, Ohio.  Original jurisdiction over the claims file is maintained at the RO in St. Petersburg, Florida.  

The Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO in November 2010.  A transcript of the hearing is associated with the claims file.

In January 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed August 1954 rating decision, the RO denied service connection for a duodenal ulcer on the basis that the condition was noted on entry into service and was not worsened beyond its normal course by service. 

2.  The evidence associated with the claims file subsequent to the August 1954 rating decision is cumulative and redundant of evidence previously of record, and is therefore not new and material.  



CONCLUSION OF LAW

The August 1954 rating decision is final; and the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an April 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The April 2009 letter informed the Veteran of the date and bases of the previous denial of his claim.  The Veteran was also informed of the appropriate definitions of new and material evidence, of the kind of evidence that would be considered new and material, and of the evidence needed to substantiate the underlying claim.  Therefore, the April 2009 letter provided the notice required by the Kent decision.

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran verified that all private records had been submitted, and the Veteran's assertions were discussed in detail.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements and personal hearing testimony.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  Where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the claim was previously denied based on evidence establishing a pre-existing digestive disorder that was not worsened by service beyond its normal course.  To trigger reopening and a VA examination, the evidence received would have to address the lack of a pre-existing disorder, in other words, initial onset of the disorder during service, or a material worsening of the disorder in service.  As will be discussed below, such evidence has not been received.  As the claim is not being reopened, there is no duty to obtain a VA examination or medical opinion regarding the claim.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by requesting a copy of the report of a scheduled appointment with VA in late December 2010 to evaluate the Veteran's duodenal ulcer.  This appointment had been mentioned by the Veteran at the November 2010 hearing.  The AMC certified in April 2011 that it had been notified by the VA Medical Center in Tampa that the identified appointment had been cancelled, and there was no report.  The AMC also certified that it notified the Veteran of this fact, and he did not reply.  

VA's duty to assist regarding VA records includes making as many requests as are necessary to obtain relevant records, and ending such efforts only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  VA will provide the claimant with oral or written notice of its attempts, including the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and a notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

In this case, it appears that the AMC substantially complied with the remand instructions, and there is no basis for additional attempts at development.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO initially denied a claim for service connection for a duodenal ulcer in an August 1954 rating decision.  At the time of the August 1954 decision, the medical evidence of record consisted of service treatment records, and a VA examination dated in April 1954.  The service records showed that when examined just prior to induction in September 1953, it was noted that the Veteran had undergone an operation for a stomach ulcer at Mt. Sinai Hospital in September 1952, which had not been found, and that he was still attending Mt. Sinai Hospital, was still on a special diet, and was not yet discharged from medical care.  Thus, the evidence established that, regarding upper-GI symptomatology, the Veteran was not in sound condition when examined, accepted, and enrolled for service.  Service treatment records also showed frequent complaints of stomach and upper GI symptomatology, including vomiting, during service.  A chest x-ray in November 1953 was normal.  A GI series in November 1953 showed no evidence of disease in the esophagus, stomach, or duodenum.  A GI series in April 1954 showed a constant deformity of the duodenal bulb; the impression was chronic duodenal ulcer.  A mental hygiene consultation in November 1953 attributed the Veteran's stomach complaints to a passive-aggressive reaction.  A special examination in December 1953, and the examination for discharge in March 1954, showed normal results for the abdomen and viscera.  

The record in August 1954 also included the Veteran's testimony at a hearing in February 1954.  The Veteran testified that he left high school after 2 years because, "I always had trouble with my stomach and it always got aggravated.  I had a nervous condition and my stomach always pains me."  He testified that the symptoms began when he was fifteen, and have continued all the time since then.  He testified that he joined the Merchant Marine after he left school and was operated on in Argentina for his stomach problems, and was on a special diet. 

As the Veteran did not initiate an appeal of the August 1954 decision (see 38 C.F.R. § 20.200 (2010)), it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran applied to have the previously denied claim reopened in May 1997.  The RO responded by informing the Veteran that new and material evidence must be received.  The Veteran did not respond by submitting new and material evidence.  The Veteran again applied to reopen the claim in January 2009; that is the application currently on appeal.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the August 1954 Board decision includes VA and private treatment records, including VA examinations, and additional statements and testimony from the Veteran and his representative.

A VA examination in September 1961 revealed complaints of heartburn when eating acidic foods; a GI series was normal.  A VA examination in March 1964 also included a GI series with normal findings.  The examiner found no general medical condition, and no organic disease of the GI tract.  A VA examination in March 1969 included a GI series showing normal findings.  The examiner's impression was duodenal ulcer not found.  

The report of a July 1997 endoscopy revealed no evidence of chronic ulcers or scars.  The impression was essentially normal examination of the esophagus, stomach and duodenum.  Endoscopy in November 2000 showed a punctate ulceration in the distal antrum of the stomach.  However, the only bleeding was associated with the biopsy itself.  The remainder of the treatment records essentially show a duodenal ulcer by history, or remote peptic ulcer disease.  An endoscopy and biopsy in April 2001 revealed evidence of nasogastric tube trauma at the gastroesophageal junction, with no active hemorrhage at the site; the stomach was unremarkable, with two diminutive erosions seen in the antrum of the stomach, possibly due to nonsteroidal anti-inflammatory drugs, neither of which had stigmata of bleeding.  The pyloric orifice and duodenal bulb were also unremarkable.  The impression was no active gastrointestinal (GI) hemorrhage from the upper GI tract.  

An emergency room endoscopy in November 2001 was also unremarkable, with no evidence of upper GI bleeding.  Another procedure performed in April 2002 showed no evidence of bleeding, and only an incidental finding of a healed antral erosion.  Biopsy results in April 2002 showed no organisms typical of helicobacter pylori.  

In sum, the treatment records received since August 1954 show treatment for similar complaints as those noted prior to August 1954, with no significant clinical findings until the November 2000 endoscopy report showing a punctate ulceration in the distal antrum of the stomach.  However, records subsequent to November 2000 show normal clinical findings.  Such records are not new and material, as they do not address the question of material worsening of the Veteran's condition during service, or initial onset of the condition during service.  They simply show ongoing treatment and evaluation of upper GI symptomatology after service.  The CAVC has held that medical evidence which merely documents continued diagnosis and treatment of disease does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

The post-service treatment records also show treatment for various lower gastrointestinal complaints, and diagnoses include diverticulosis, enteritis, colitis, and lower GI bleeding.  The Board has considered the Federal Circuit decision in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  However, the Veteran has not asserted, and the clinical evidence does not suggest that any of these lower GI diagnoses are related to service or represent an aggravation of his pre-existing duodenal ulcer.  

Statements and testimony from the Veteran report in-service worsening of the pre-existing ulcer.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

However, the Board finds the Veteran's statements and testimony to be cumulative of statements made previously.  The Veteran has essentially reiterated that he had a pre-existing condition, that he entered service shortly after undergoing surgery for a duodenal ulcer, that he was on a special diet when he entered service, that the Army food did not agree with him, and that he went on sick call frequently because of stomach discomfort and vomiting.  Such assertions were made by the Veteran in the context of the previous claim, and the Board can identify no significant new contention that was not previously considered.  Evidence that is cumulative or redundant cannot be new and material.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a duodenal ulcer has not been received.  As such, the August 1954 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting or identifying new and material evidence to reopen the claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen the claim seeking service connection for a duodenal ulcer is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


